DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/895,420 (06/08/20) filed on 04/19/22.
		Allowable Subject Matter
Claims 1, 4 - 12 and 15 - 20 are allowed, subject to the examiner’s amendment described below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Almeter, Reg. No. 57,019 on Monday, May 16th, 2022.
EXAMINER’S AMENDMENT
The application has been amended as follows:  Please amend claims 1, 12, 15, 19 and 20.  
1.	(Currently Amended) A payment processing system, the system comprising:
a mobile device, associated with a first user, comprising at least one first processor, a first communication interface communicatively coupled to the at least one first processor, and a first memory storing first computer-readable instructions that, when executed by the at least one first processor, cause the mobile device to:
determine, 
	converting, via a speech-to-text conversion component on the mobile device, call audio of the ongoing call to text; and
	processing, via a natural language processing component on the mobile device, the text from the converted call audio to detect one or more keywords indicating the call context of the ongoing call;
determine, 
responsive to determining, based on the call context, that the ongoing call is related to a payment:
	determine, 
	display, 
	determine
	send, via the first communication interface to a payment server, a transaction request to process the payment transaction;
responsive to determining, based on the call context, that the ongoing call is not related to a payment:
	determine a second user interface, the second user interface including a second plurality of virtual keyboard buttons that does not include the payment button; and
	display, 
and
the payment server comprising at least one second processor, a second communication interface communicatively coupled to the at least one second processor, and a second memory storing second computer-readable instructions that, when executed by the at least one second processor, cause the payment server to:
receive, via the second communication interface, the transaction request.

12.	(Currently Amended) A method at a mobile device associated with a first user, the method comprising:
determining, by a mobile device having at least one processor and memory, and during an ongoing call with a second user, a call context associated with the ongoing call, determining the call context associated with the ongoing call including:
	converting, by the mobile device via a speech-to-text conversion component on the mobile device, call audio of the ongoing call to text; and
	processing, by the mobile device via a natural language processing component on the mobile device, the text from the converted call audio to detect one or more keywords indicating the call context of the ongoing call;
determining, by the mobile device and based on the call context, whether the ongoing call is related to a payment;
responsive to determining, based on the call context, that the ongoing call is related to a payment:
		determining, by the mobile device and based on the call context, a first user interface including a first plurality of virtual keyboard buttons to display on a display screen associated with the mobile device, the first plurality of virtual keyboard buttons including a payment button; 
		displaying, by the mobile device and during the ongoing call, the determined first user interface including the first plurality of virtual keyboard buttons;
		determining, by the mobile device, a user input, received via the payment button of the first plurality of virtual keyboard buttons, to process a payment transaction; 
		sending, by the mobile device and to a payment server, a transaction request to process the payment transaction;
responsive to determining, based on the call context, that the ongoing call is not related to a payment:
	determining, by the mobile device, a second user interface, the second user interface including a second plurality of virtual keyboard buttons that does not include the payment button; and
		displaying, by the mobile device and during the ongoing call, the second user interface including the second plurality of virtual keyboard buttons.

15.	(Currently Amended) The method of claim 12, further comprising:
determining, by the mobile device and during the ongoing call with the second user, contact information associated with the second user; and
determining, by the mobile device and based on the contact information, the transaction request.

19.	(Currently Amended) The method of claim [[11]] 12, further comprising receiving, by the mobile device and from the payment server, a confirmation message indicating that a transaction corresponding to the transaction request has been processed. 

20.	(Currently Amended) An apparatus comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the apparatus to:
determine, during an ongoing call with a user, a call context associated with the ongoing call, determining the call context associated with the ongoing call including:
	converting, via a speech-to-text conversion component on the apparatus, call audio of the ongoing call to text; and
	processing, via a natural language processing component on the apparatus, the text from the converted call audio to detect one or more keywords indicating the call context of the ongoing call;
determine, based on the call context, whether the ongoing call is related to a payment;
responsive to determining, based on the call context, that the ongoing call is related to a payment:
	determine, based on the call context, a first user interface including a first plurality of virtual keyboard buttons to display on a display screen associated with the apparatus, the first plurality of virtual keyboard buttons including a payment button; 
	display, during the ongoing call, the determined first user interface including the first plurality of virtual keyboard buttons;
	determine a user input, received via the payment button of the first plurality of virtual keyboard buttons, to process a payment transaction; 	
	send, via the communication interface to a payment server, a transaction request to process the payment transaction;
responsive to determining, based on the call context, that the ongoing call is not related to a payment:
	determine a second user interface, the second user interface including a second plurality of virtual keyboard buttons that does not include the payment button; and
	display, 

Reasons for Allowance
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/19/22), pgs. 12 - 17 discuss why the claimed invention is patent eligible in light of Alice 101.  
Please refer to the prosecution history in the instant application.  In particular, applicant’s remarks (04/19/22), pgs. 18 - 22 which distinguish the claimed invention from the closest prior art references listed below.
Gandhi, US Pub. No. 2013/01591170;
Schramm, US Pub. No. 2019/0371331; and
Singh, US Pub. No. 2016/0162905.
	The closest prior art of record includes Gandhi, US Pub. No. 2013/01591170; Malo, US Pub. No. 2010/0274563; and Woon, KR 100639906.  Gandhi is relevant to the claimed invention because it discloses a payment button on a device capable of making telephone calls, such as a mobile phone of a payer, that allows the payer to transfer money while in a phone call with a payee.  Although Gandhi is similar to the claimed invention in some respects, there are differences.  For example, Gandhi does not address determining the call context comparable to the claimed invention (e.g., with use of speech-to-text conversion and natural language processing).   For example, in Gandhi the virtual keyboard buttons displayed differ responsive to the call context (e.g., when related to a payment, the virtual keyboard buttons include a payment button; when not related to a payment, the virtual keyboard buttons do not include a payment button).  Malo is relevant because it uses speech recognition on incoming voice data.  Although Malo is similar to the claimed invention in some respects, there are differences.  For example, in Malo what is displayed for user interaction is a menu, not a virtual keyboard buttons that may or may not include a payment button depending on the call context as claimed.  For example, in Malo the user is on call with an automated attendant, not a second user as claimed.  For example, in Malo there are no determinations and/ or decisions resulting therefrom based on whether the call context relates to a payment.  Woon is relevant to the claimed invention because it facilitates payment during a call between a first communication terminal and a second communication terminal.  Although Woon is similar to the claimed invention in some respects, there are differences.  For example, in Woon a characteristic code, not speech recognition as claimed, is used to determine that payment is desired.  For example, Woon does not disclose the virtual keyboard buttons with or without the payment button as claimed.
With respect to the non-patent literature reference listed below:
“An empirical examination of factors influencing the intention to use mobile payment,” by Changsu Kim; Mirsobit Mirusmonov; and In Lee.  Computers in Human Behavior 26 (2010).  Pgs. 310 - 322.  (hereinafter Kim)
Kim is relevant to the claimed invention because it relates to mobile payments.  Kim does not address all of the particular attributes of the claimed invention however, such as a mobile device, during an ongoing call, determining a call context and responsive to whether the call context relates to a payment, displaying a plurality of virtual keyboard buttons with or without the payment button.  
The examiner incorporates the applicant’s remarks by reference as reasons for allowance of claims 1, 4 - 12 and 15 - 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to processing during ongoing call.
US 20210084150 A1
US 20210051136 A1
CA 2701431 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697